Citation Nr: 1704568	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected post-concussive headaches.

2.  Entitlement to a compensable initial disability rating for service-connected left ankle sprain.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral knee disability.
9.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Veteran represented by:	Niki A. Fisher, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1988, from August 2004 to August 2006, from October 2012 to September 2013, and from December 2013 to September 2014.  The Veteran served in Southwest Asia and was awarded the Combat Infantryman Badge and Bronze Star Medal, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in January 2015.

The Board notes that the Veteran requested a Board hearing in his September 2010 VA Form 9 Substantive Appeal.  He was scheduled for a hearing in June 2013, but did not appear because he had been called up for active duty service.  The hearing was rescheduled for April 2014; upon the Veteran's request, the hearing was again rescheduled for October 2014.  The Veteran did not appear for the October 2014 hearing, offered no argument for the failure to appear, and did not otherwise request to have his hearing rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the issues on appeal.  

The Board's January 2015 remand, in part, directed the AOJ to obtain and associate with the file service treatment and personnel records for the Veteran's period of active duty from October 2012 to September 2013.  Upon review, the Board finds that while personnel records were added to the file as a result of a request by the AOJ, it does not appear that any service treatment records were obtained.  Furthermore, the record also reflects that the Veteran served on active duty from December 2013 to September 2014, but that service treatment and personnel records from that time period are not of record.  Accordingly, the Board finds that remand is again warranted to ensure compliance with the prior remand directives and to ensure that all relevant service records are in evidence.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2015, the Board also requested that the Veteran be scheduled for a number of VA examinations.  The record now indicates that these examinations were scheduled, but the Veteran did not report for them.  However, it is unclear if the Veteran ever received notice of the examinations.  The Veteran's file includes an April 7, 2015 request for examinations to be scheduled.  The next day the Veteran was sent a letter from VA indicating that examinations were going to be scheduled and the VA medical facility would inform him of the time and place to report for examination.  The file contains no letters informing the Veteran of the time and place to report for his examinations.  In fact, the August 2015 supplemental statement of the case seems to suggest that the examinations were to be conducted April 7, 2015.  On remand, any notification to report for the 2015 examinations should be added to the file.  If necessary, the Veteran should be rescheduled for the examinations.  

Additionally, it is unclear from the record whether the Veteran receives continuous VA medical treatment.  A September 2012 Supplemental Statement of the Case notes that the AOJ reviewed VA treatment records for the period dating from October 2006 through September 2012; however, it does not appear that the complete records from this time period are in evidence and, as such, they, along with any VA treatment records dating from September 2012 to the present, should be obtained and associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file VA treatment records dating from October 2006 to the present.

2.  Take all necessary steps to request from official sources complete copies of service treatment and personnel records for the Veteran's periods of active duty service from October 2012 to September 2013, and from December 2013 to September 2014.  If all avenues are exhausted and any requested records are unavailable, then a formal finding of unavailability should be made and the Veteran and his representative should be notified of the inability to obtain such records.

3.  Associate with the file any notification of the time and place for the Veteran to report to examinations in 2015.  If notification letters cannot be located or were not provided to the Veteran an appropriate amount of time in advance of the scheduled examinations, the AOJ should undertake the VA examination and opinion development ordered in the January 2015 Board remand.   

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

